 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAFAEL DE LIMA MARQUES,                        Case No.: 3:18-cv-02392-AJB-NLS

12                                     Plaintiff, ORDER DENYING PLAINTIFF’S
13                v.                              MOTION FOR APPOINTMENT
                                                  OF COUNSEL
14   UNITED STATES POSTAL
     SERVICE,                                       [ECF No. 2]
15
                                    Defendant.
16
17          Before the Court is plaintiff Rafael De Lima Marques’s (“Plaintiff”) motion
18 for appointment of counsel. ECF No. 2. Plaintiff is proceeding pro se and has filed
19 a civil complaint relating to the damage of an item he shipped from San Diego,
20 California, to Cincinnati, Ohio. See ECF No. 32.
21       I.    BACKGROUND
22          Although Plaintiff failed to fill out the section of his complaint entitled,
23 “Statement of Claim,” the Court will liberally construe the pleading and look to the
24 exhibits provided to decipher the claim. See Fed. R. Civ. P. 10(c) (“A copy of a
25 written instrument that is an exhibit to a pleading is a part of the pleading for all
26
   purposes.”); Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)
27
   (pro se pleadings are liberally construed). In the demand letter attached to the
28
                                                1                        3:18-cv-02392-AJB-NLS
 1 complaint, which previously had been sent to the United States Postal Service’s
 2 (“Defendant”) legal department, Plaintiff contends that on July 20, 2018, he sent a
 3 $3,310.38 rig1 via Defendant, for which he purchased insurance and tracking for
 4 $144.07. ECF No. 1-2 at 31. Plaintiff claims the rig arrived to its destination
 5 damaged, and sought reimbursement. Id. Plaintiff’s initial formal grievance was
 6 denied; he then appealed said denial to the intermediate level of administrative
 7 appeal and the final level of appeal, both of which upheld the initial decision to deny
 8 his claim. Id. at 40-41, 43. This action follows, wherein the Plaintiff requests “the
 9 court to order the defendant to reimburse me for the damaged item.” Id. at 3.
10     II.     PLAINTIFF’S REQUEST FOR APPOINTMENT OF COUNSEL
11          Plaintiff asks this Court to appoint counsel from the Court’s pro bono panel.
12 ECF No. 2. However, he left blank the section of the request form entitled, “I need
13 appointed counsel to assist me because (describe below)[.]” Id. at 3. Elsewhere in
14 the motion Plaintiff states that he is not presently employed, has $500 in bank
15 accounts, owes $8,000 on his car, and pays $1,350 in living expenses.2 Id. at 4-6.
16 Other than having contacted one attorney in October by phone (Id. at 2), Plaintiff
17 provides no reasoning other than his financial situation as to why he is entitled to
18 appointed counsel.
19    III.    DISCUSSION
20          A. Legal Standard
21          “[T]here is no absolute right to counsel in civil proceedings.” Hedges v.
22 Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994) (citation omitted). In
23 pro se and in forma pauperis3 proceedings, district courts do not have the authority
24
     1
       Here, the Court infers from the Plaintiff’s attachments of computer parts receipts that the “rig”
25   at issue refers to a computer system built to mine crypto-currency. See ECF No. 1-2 at 14-30.
     2
       Which includes rent, school, utilities, and his phone bill. ECF No. 2 at 6.
26   3
       In his request for appointment of counsel, Plaintiff states that he has “been granted, or h[as]
     applied for, permission to proceed in forma pauperis.” ECF No. 2 at 1. However, no such motion
27   has been filed with this Court, and the docket reflects Plaintiff paid the filing fee on the date he
     filed his complaint. ECF No. 1-3.
28
                                                     2                           3:18-cv-02392-AJB-NLS
 1 “to make coercive appointments of counsel.” Mallard v. United States District
 2 Court, 490 U.S. 296, 310 (1989). But, they do have discretion to request that an
 3 attorney represent indigent civil litigants upon a showing of “exceptional
 4 circumstances.” 28 U.S.C. § 1915(e)(1); Agyeman v. Corrs. Corp. of Am., 390 F.3d
 5 1101, 1103 (9th Cir. 2004).
 6        Finding exceptional circumstances entails “an evaluation of both the
 7 ‘likelihood of success on the merits and the ability of the plaintiff to articulate his
 8 claims pro se in light of the complexity of the legal issues involved.’ Neither of
 9 these issues is dispositive and both must be viewed together before reaching a
10 decision.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (quoting Wilborn
11 v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
12        B. Likelihood of Success on the Merits
13          Plaintiff’s request for appointment of counsel does not address his likelihood
14 of success on the merits, nor does it make any argument other than financial need.
15 Bald assertions that claims are meritorious without any supporting evidence fail to
16 satisfy the first factor of the Wilborn test. Bailey v. Lawford, 835 F. Supp. 550, 552
17 (S.D. Cal. 1993) (concluding that the likelihood of success was not shown where the
18 plaintiff did not present any evidence other than his own assertions to support his
19 claims). More is required to demonstrate the likelihood of success. Without any
20 evidence supporting a likelihood of success on the merits, Plaintiff has not satisfied
21 the first Wilborn factor.
22          C.     Plaintiff’s Ability to Articulate His Claims
23          Where a pro se civil rights plaintiff shows he has a good grasp of basic
24 litigation procedure and has been able to adequately articulate his claims, he does
25 not demonstrate exceptional circumstances to warrant appointing counsel. See
26 Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). The Court has reviewed
27 Plaintiff’s complaint, which is almost completely blank but attaches the demand
28
                                                3                       3:18-cv-02392-AJB-NLS
 1 letter submitted to Defendant. Reviewing Plaintiff’s demand letter, the Court
 2 understands Plaintiff’s claims and the relief sought, and finds that the issues he
 3 raises are not complex. His demand letter is articulate, organized, and makes an
 4 argument for breach of contract. See ECF No. 1-2 at 31-32; see also Palmer, 560
 5 F.3d at 970 (plaintiff did not satisfy exceptional circumstances, in part because he
 6 was “organized, made clear points, and presented the evidence effectively”.)
 7          The Court finds that Plaintiff is sufficiently able to articulate his claims pro
 8 se given the straightforward nature of the issue involved, leaving the second Wilborn
 9 factor unsatisfied.
10      IV.     CONCLUSION
11          For the foregoing reasons, the Court thus does not find the “exceptional
12 circumstances” required for appointment of counsel under 28 U.S.C. § 1915(e)(1).
13 Accordingly, Plaintiff’s request for appointment of counsel is DENIED.
14         IT IS SO ORDERED.
15   Dated: November 16, 2018
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4                        3:18-cv-02392-AJB-NLS
